DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Response to Amendment
The Amendment filed on 12/18/2020 has been entered. Claims 1-3, 7-11 and 13-17 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the electrically conductive polymeric material comprises the mixture at a dosage of at least 70%. However, it is unclear what is at least 70% whether it is the entirety of the conductive polymeric material, the polymeric material or the carbon fiber. For examination purposes, it is interpreted to be that the carbon fiber is at least 70% of the mixture. Claims 2, 3, 7-11 and 13-17 are rejected by virtue of their dependence on a rejected base claim.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2014/0165645, hereinafter Schryver in view of United States Patent ..
Regarding claim 1, Schryver teaches a vessel carrier (item 500) for use in connection to an automated laboratory system (intended use MPEP § 2114 (II)), the vessel carrier comprising: an upper side (the upper side of item 510) comprising one or more openings (figure 5) for introducing a respective number of vessels (intended use MPEP § 2114 (II) and is taught in abstract); a bottom side (the lower side of item 530) in contact with an electrical drain of the automated laboratory system (intended use MPEP § 2114 (II), the claim is directed at the vessel carrier and the contact with the electrical drain is the use of the vessel carrier and the vessel carrier would be capable of being placed on an electrical drain); a middle body portion (item 520) between the upper side and the bottom side (figure 5), the middle body portion comprising one or more vessel holding positions comprising walls for holding a respective number of vessels and extending respectively in correspondence to the one or more openings on the upper side into the middle body portion (abstract and figure 5), the wall extending in correspondence to the one or more openings on the upper side from the bottom side into the middle body portion (figure 5); and a two-component structure comprising, a core component (items 520 and 530) made of an electrically conductive material (paragraph [0036]), the core component comprising at least part of the bottom side and the walls of the one or more vessel holding positions (figure 5), and a cover component (item 510) that covers at least part of the core component (figure 5) and is made of a material that is different or has different properties with respect to the material of the core component (paragraph [0034]) and is customizable for identification and/or handling (intended use MPEP § 2114 (II) and would be able to be marked), the cover component comprising the upper side (figure 5).
Schryver fails to teach the bottom side comprises an engagement element shaped as a recess.
Cohen teaches a sample tube rack in which the base of the rack has recesses which are engageable by a transport device (Cohen, column 2, lines 20-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added recesses to the bottom side of the carrier because it would allow for the carrier to be engaged and moved by a transport device (Cohen, column 2, lines 20-24).

Martin teaches a microplate formed from a thermally conductive material in which the material is either a metal (aluminum) (abstract and paragraph [0048]) or a mixture of a polymer and thermally conductive additive (polypropylene and carbon fiber) (abstract and paragraph [0049]) and the optimum concentration of the polymer relative to the amount of thermally conductive additive depends on the type of polymer, the type of thermally conductive additive and the desired thermal conductivity (paragraph [0040]).
Examiner further finds that the prior art contained a device/method/product (i.e., a mixture of polypropylene and carbon fiber) which differed from the claimed device by the substitution of component(s) (i.e., aluminum) with other component(s) (i.e., a mixture of polypropylene and carbon fiber), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., aluminum with a mixture of polypropylene and carbon fiber), and the results of the substitution (i.e., conducting thermal energy) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute aluminum of reference Schyver with a mixture of polypropylene and carbon fiber of reference Martin, since the result would have been predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum dosage of carbon fiber to a range of at least 70% which would allow for the desired thermal conductivity (MPEP § 2144.05 (II)).  
Regarding claim 2, Schryver teaches wherein the core component is formed as a first piece (paragraph [0036]) and the cover component is formed as a separate second piece (paragraph [0033]) designed to form fit with the first piece to be separable from the first piece and to be replaceable or exchangeable (paragraph [0033]).
Regarding claim 3, Schyver discloses the claimed invention except for the core component and the cover component form an inseparable two-component structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the core component and the cover component inseparable, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. MPEP §2144.04 (V)(B). 
The method of injection molding of the cover component is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Schyver (MPEP § 2113).  Here, the limitations as to the injection molding of the cover component is given minimal patentable weight.
Regarding claims 7 and 8, while modified Schyver does not address the surface electric resistance, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the same electrically conductive polymer at the same dosage of carbon fiber is utilized. Absent persuasive evidence that the materials are different, the prior art is considered to have the same properties with respect to the surface electric resistance as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 9, Schyver teaches wherein the cover component is made from a non-electrically-conductive polymer (paragraph [0029]).
Regarding claim 13, Schyver teaches wherein the core component is paramagnetic (paragraph [0036]) for enabling magnetic transportation of the vessel carrier (intended use MPEP § 2114 (II)).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schyver, Cohen and Martin as applied to claim 1 above, and further in view of United States Application Publication No. 2005/0226779, hereinafter Oldham.
Regarding claims 10 and 11, Schyver, Cohen and Martin teach all limitations of claim 1; however, they fail to teach the cover component carrier identification laser marking.
Oldham teaches a structure which has marking indicia printed on the structure so that marking can be present with improved contract and reduced material deformation (Oldham, paragraph [0234]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added carrier identification laser marking to the cover component because it would allow for marking to be present with improved contract and reduced material deformation (Oldham, paragraph [0234]).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2013/0160530, hereinafter Zuppiger in view of Schyver, Cohen and Martin.
Regarding claim 14, Zuppiger teaches an automated laboratory system (paragraph [0039]), the automated laboratory system comprising: an analyzer (paragraph [0039]) for analyzing biological samples (intended use MPEP § 2114 (II) and is taught in paragraph [0039]); and a vessel carrier (item 8) carrying one or more vessels (item 7), the vessels containing biological samples (item 10 and paragraph [0039]).
However, Zuppiger fail to teach a vessel carrier according to claim 1 carrying one or more vessels in contact with the walls of the vessel holding positions of the core component.
Schyver teaches a vessel carrier according to claim 1 (see supra) carrying one or more vessels in contact with the walls of the vessel holding positions of the core component (abstract) because the vessel carrier provides for the transfer of thermal energy and has a reduced mass when compared to a thermally conductive rack of the same dimensions and has means to reduce heat exchange with the environment (Schyver, paragraph [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the vessel carrier according to claim 1 in the device of Zuppiger because the vessel carrier would provide for the transfer of thermal energy and has a reduced mass when compared to a thermally conductive rack of the same dimensions and has means to reduce heat exchange with the environment (Schyver, paragraph [0006]).
Zuppiger and Schryver fail to teach the bottom side comprises an engagement element shaped as a recess.
Cohen teaches a sample tube rack in which the base of the rack has recesses which are engageable by a transport device (Cohen, column 2, lines 20-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added recesses to the bottom side of the carrier because it would allow for the carrier to be engaged and moved by a transport device (Cohen, column 2, lines 20-24).
Zuppiger, Schyver and Cohen fail to teach the electrically conductive material is an electrically conductive polymeric material comprising a mixture of polymer and carbon fiber at a dosage of at least 70%.
Martin teaches a microplate formed from a thermally conductive material in which the material is either a metal (aluminum) (abstract and paragraph [0048]) or a mixture of a polymer and thermally conductive additive (polypropylene and carbon fiber) (abstract and paragraph [0049]) and the optimum concentration of the polymer relative to the amount of thermally conductive additive depends on the type of polymer, the type of thermally conductive additive and the desired thermal conductivity (paragraph [0040]).
Examiner further finds that the prior art contained a device/method/product (i.e., a mixture of polypropylene and carbon fiber) which differed from the claimed device by the substitution of component(s) (i.e., aluminum) with other component(s) (i.e., a mixture of polypropylene and carbon fiber), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., aluminum with a mixture of polypropylene and carbon fiber), and the results of the substitution (i.e., conducting thermal energy) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute aluminum of reference Schyver with a mixture of polypropylene and carbon fiber of reference Martin, since the result would have been predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum dosage of carbon fiber to a range of at least 70% which would allow for the desired thermal conductivity (MPEP § 2144.05 (II)).  
Regarding claim 15, Zuppiger teaches further comprising, at least one aspiration probe (item 2) having an electric capacitance (paragraph [0050]); a positioning mechanism (item 9) adapted for moving the aspiration probe relative to the test fluid in the vessel (paragraph [0054]); a voltage source for charging the aspiration probe (paragraph [0011]); an electric drain (paragraphs [0011] and [0040]) in contact with the bottom side of the vessel carrier for discharging the aspiration probe when the aspiration probe contacts the test fluid by generating a discharging current passing from the aspiration probe to the electric drain though the test fluid (paragraph [0053]), the vessel containing the test fluid and the core component of the vessel carrier (see supra); an electric circuitry (paragraph [0011]) connected to the aspiration probe adapted to measure the discharging current (paragraph [0042]); and a controller configured to move the aspiration probe into the test fluid and to determine a level of the test fluid in the vessel based on the measured current (paragraph [0011] and [0043]).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuppiger, Schyver, Cohen and Martin as applied to claim 14 above, and further in view of Oldham.
Regarding claim 16, Zuppiger, Schyver, Cohen and Martin teach all limitations of claim 14, however, they fail to teach a reading device.
Oldham teaches a structure with marking and an identifying tag reader so that the progress of the structure can be tracked through all of the stations (Oldham, paragraph [0280]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a reading device to Zuppiger because it would allow for the reading of identifying tags so that the progress of the structure can be tracked through all of the stations (Oldham, paragraph [0280]).
Regarding claim 17, Zuppiger, Schyver, Cohen and Martin teach all limitations of claim 14, however, they fail to teach a transportation system.
Oldham teaches an apparatus with a conveyer which transports structures from a storage location to a reading station and then onto the processing stations (Oldham, paragraph [0288]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a conveyer to the device of Zuppiger because it would allow for the transportation of structures from a storage location to a reading station and then onto the processing stations (Oldham, paragraph [0288]).

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that Schryver fails to teach a bottom side that is in contact with an electrical drain of the automated laboratory system, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the claim is directed at the vessel carrier and the contact with the electrical drain is the use of the vessel carrier and the vessel carrier would be capable of being placed on an electrical drain.
Regarding applicant’s argument that Schryver and Cohen fail to teach an electrically conductive polymeric material comprising a mixture of polymer and carbon fiber, the examiner agrees with the assessment and the reference of Martin is utilized for this teaching. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798